UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

GEORGE CANNING,

                       Plaintiff,

                v.                                    Civil Action No. 11-1295 (GK)

U.S. DEPARTMENT OF JUSTICE,

                       Defendant.

                                    MEMORANDUM OPINION

        On January 14, 2013, Plaintiff filed a Second Motion for Discovery and for a Stay ofthe Case

While Discovery is Conducted, accompanied by a Second Declaration of George Canning [Dkt. No.

31]. Plaintiff has also filed a Renewed Motion for Discovery Regarding His Mailing of the July and

December 2009 FOIA Requests, and for a Stay of the Case While Discovery is Conducted [Dkt. No.

35]. Finally, he has also filed a document titled "Plaintiffs Second Interrogatories and Request for

Production of Documents and Recordings." The Government has filed a Motion for Protective

Order and Memorandum in Support Thereof [Dkt. Nos. 38 and 38-1].

        There is no question that the Government is correct that discovery in general is unavailable

in Freedom oflnformation Act ("FOIA") actions, 5 U.S.C. § 522, et seq. Wheeler v. CIA, 271 F.

Supp. 2d 132, 129 (D.D.C. 2003). Moreover, if the Court deems the declarations of an agency

deficient, then it may request that the agency supplement those disclosures rather than order

discovery. Hall v. CIA, 881 F. Supp. 2d 38, 73 (D.D.C. 2012). In short, discovery in FOIA cases

is rarely allowed.

       Mr. Canning, a non-lawyer (but a knowledgeable FOIA plaintiff), makes frequent use of his

rights as a citizen under the Freedom oflnformation Act ("FOIA"). It is clear from his many filings,
at least before this Court, that he is a highly intelligent gentleman, who, over the years, has learned

a vast amount about the procedures and inner workings of the Federal Bureau of Investigation, as

well as other national security agencies of the United States Government. Having said all that, the

Court must note some major deficiencies in Mr. Canning's attempt to obtain· very extensive

discovery in this case.

          First, many of his requests for production of documents and his interrogatories seek

information which can only be evaluated after the Government's Motion for Summary Judgment is

fully briefed. He claims that much of the information he seeks goes to the issue of whether material

facts are in dispute and that he needs that information in order to directly challenge the accuracy of

the Government's factual representations. His allegations that the Government's facts are inaccurate

must be contested by filing an Opposition to the Government's pending Motion for Summary

Judgment. Second, it is abundantly clear that at least some of the information he seeks is irrelevant

or protected by various exemptions contained in the Act itself.

          Given all of the above, and the extremely detailed nature of the discovery that Mr. Canning

seeks, the Court concludes that his two Motions must be denied. The most efficient way to proceed

in this case, which is now more than two years old, is for Plaintiff to submit his Opposition to the

Government's Motion for Suminary Judgment and for the Government to file its Reply, if any.

Some of the discovery sought by Mr. Canning may well be mooted by rulings on the Motion for

Summary Judgment.
                                   9t~
          WHEREFORE, it is this     ~day    of April, 2013, hereby

          ORDERED, that the Government's Motion for a Protective Order is granted; and it is

further


                                                  -2-
         ORDERED, that the Plaintiffs Second Motion for Discovery and Renewed Motion for

Discovery shall be denied; and it is further

         ORDERED, that Plaintiff shall file his Opposition to the pending Motion for Summary

Judgment no later than May 1, 2013; and it is further

         ORDERED, that the Government shall file its Reply, if any, no later than June 1, 2013.




Copies via ECF to all counsel of record

and to

George Canning
60 Sycolin Road
Leesburg, VA 20175




                                               -3-